United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3773
                                     ___________

Peter J. Grzeskowiak,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Pamela Stall,                             *
                                          *        [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: May 6, 1999

                                 Filed: May 18, 1999
                                     ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Peter J. Grzeskowiak, a Minnesota prisoner, appeals the district court’s1 order
dismissing without prejudice his 42 U.S.C. § 1983 action, in which he claimed that the
court reporter in his state criminal trial falsified the trial transcript. Upon a thorough
review of the record and Mr. Grzeskowiak’s brief, we conclude that the court properly
dismissed the complaint under 28 U.S.C. § 1915A(b)(1) (prisoner’s complaint should

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
be dismissed if it is frivolous, malicious, or fails to state claim for which relief can be
granted).

      Accordingly, we affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-